COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 RUTH ANN DAVIS,                                                No. 08-14-00018-CR
                                               §
                              Appellant,                            Appeal from
                                               §
 v.                                                         Criminal District Court No. 5
                                               §
 THE STATE OF TEXAS,                                          of Dallas County, Texas
                                               §
                              Appellee.                          (TC # 1353596-L)
                                               §

                                MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to

TEX.R.APP.P. 42.2(a).     Finding that Appellant has complied with the requirements of

Rule 42.2(a), we grant the motion and dismiss the appeal.


August 6, 2014
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)